Citation Nr: 0938235	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-33 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1965 to July 
1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for PTSD, which he 
contends he suffers as a result of his experiences in 
service.  The RO attempted to verify 2 stressors reported by 
the Veteran and made a formal finding of lack of information 
to verify one of the claimed stressors.  It doesn't appear 
that further attempts were made to verify the other claimed 
stressor.  

Specifically, the Veteran reports that a friend died in his 
arms after being stabbed by another service member.  He 
identified his friend as "James Matiel," but he is unsure 
of the spelling of the last name.  He has identified his unit 
of assignment and reports that this incident occurred in June 
1967.  The RO presented this information to the Joint 
Services Records Research Center (JSRRC), which responded 
that the Veteran's unit did not sustain any casualties in 
1967, and that the U.S. Army casualty database does not list 
the name the Veteran provided.  However, the JSRRC advised 
that a search of the unit's morning reports for 1967 might 
yield more information.  It does not appear from the record 
that such a search was ever attempted.  

Thus, the record indicates that there may be additional 
evidence pertinent to the Veteran's claim that is held by a 
federal agency.  VA's duty to assist the Veteran includes 
conducting a search for these records.  


Accordingly, the case is REMANDED for the following action:

1.	Forward a copy of the Veteran's DA Form 20 to 
the JSRRC, along with his original stressor 
statement and the JSRRC's February 2004 
response.  Request that morning reports for the 
units in which the Veteran served in June 1967 
be examined for any evidence of the stabbing 
incident he described.  

2.	If, and only if, the Veteran's stressor is 
verified, schedule him for a VA psychiatric 
examination.  The claims file must be made 
available to the examiner for review and the 
examiner should state in the examination report 
that the claims file was reviewed.  Specify for 
the examiner any in-service stressors 
established by the record, including the death 
of the Veteran's friend, if that event is 
corroborated by JSRRC.  If PTSD is diagnosed, 
the examiner should specify (1) whether each 
alleged in-service stressor established by the 
evidence of record was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is a link 
between the current symptomatology and one or 
more of the in-service stressors sufficient to 
produce PTSD.  If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric disorder, 
to include whether it is at least as likely as 
not (a 50 percent or greater probability) that 
any current psychiatric disorder, other than 
PTSD, is related to active service. 

3.	Then, readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




